Citation Nr: 1142266	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic low back disability, to include L5-S1 grade 1 anterior spondylolisthesis causing moderate bilateral neural foraminal narrowing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 26, 1978 to May 26, 1978 and from February 3, 2003 to October 19, 2003, with additional periods of National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefit sought on appeal.

In June 2008 the Veteran submitted a hearing request form, attached to his VA Form 9, indicating he wanted a hearing before a local Decision Review Officer.  The Veteran, however, failed to report for his scheduled hearing on August 21, 2008, without providing good cause.  Subsequent efforts to contact him regarding his hearing request yielded no results.  Accordingly, no further action is required in this regard.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred a chronic low back disability, to include L5-S1 grade 1 anterior spondylolisthesis causing moderate bilateral neural foraminal narrowing, during his second period of active service.  Specifically, he contends that while serving in Turkey in May 2003, he was getting out of a vehicle when he slipped and fell to the ground, landing on his back.  He further alleges that he was taken to sick call, where he was administered medications, including Tylenol, and that he was put on light duty for a short period of time.

The Veteran's service treatment records are devoid of any evidence of treatment for, complaints of, or reference to back pain or any back injury during his active service.  A post-deployment health assessment and a report of medical assessment, both dated in September 2003, following the Veteran's deployment to Turkey, reveal that he did not complain of any back pain or report any other medical concerns at that time.  On the report of medical assessment, the Veteran indicated that he had not been seen by or treated by a health care provider, admitted to a hospital, or had surgery since his previous medical assessment.  He additionally denied suffering from any injury or illness for which he did not seek medical care while on active duty.

A general VA examination performed in December 2004 revealed no complaints or diagnosis of any back injury or disability.  The first post-service medical evidence of record revealing a back disability is found in a January 2007 VA MRI report of the Veteran's lumbar spine.  The report revealed that the Veteran had L5-S1 grade 1 anterior spondylolisthesis causing moderate bilateral neural foraminal narrowing.  He was additionally assessed with having L5 bilateral pars defects; L4-5 mild diffuse posterior concentric disc bulge, without central canal narrowing; vertebral hemangiomas at the L3 and L4 vertebral bodies; and a Schmorl node at the inferior endplate of L1.  A bone scan was performed in April 2007, where the Veteran reported having a history of low back pain since his active service 2003.  The results revealed a normal bone scintigram.  A SPECT bone scintigram of the lumbar spine additionally yielded normal results.  The VA physician did note, however, that inflammatory, traumatic, or degenerative changes were suggested by the imaging.  

The Board observes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, as the evidence of record, including the Veteran's assertion that he has had low back pain since his active service, suggests that the Veteran's current low back disability could be related to an alleged in-service injury, the Board finds that he should be afforded a VA examination in order to determine the nature and etiology of his currently diagnosed low back disorder.

As this case is being remanded for the foregoing reason, a complete copy of the Veteran's VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received VA treatment for his back conditions; however the VA treatment records that have thus far been associated with the claims file appear to be sporadic and incomplete.  Under the law, all available VA treatment records must be obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records pertaining to his low back disability from the VA Healthcare System in San Juan, Puerto Rico, dated since October 2003.  If any records are unavailable, a negative reply is required.

2.  Thereafter, schedule the Veteran for a VA spine examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all low back disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's currently diagnosed low back disabilities had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment specifically on the Veteran's claim that he incurred a back injury during his active service when he slipped and fell on to his back when getting out of a vehicle.  Additionally, the examiner should specifically acknowledge and discuss the Veteran's report of a continuity of symptomatology since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


